UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 001-34709 GLOBAL GEOPHYSICAL SERVICES, INC. (Name of registrant as specified in its charter) DELAWARE 05-0574281 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 13927 South Gessner Road Missouri City, TX 77489 Telephone number:(713) 972-9200 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(check one): Large accelerated filer [ ] Accelerated filer [x] Non-accelerated filer [ ] Smaller reporting company[ ] Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes [ ]No [x] At August 2, 2012, there were 37,332,096 shares of common stock, par value $0.01 per share, outstanding. GLOBAL GEOPHYSICAL SERVICES, INC. PART I.FINANCIAL INFORMATION Item 1.Financial Statements 1 Consolidated Balance Sheets as ofJune 30, 2012 (Unaudited) andDecember 31, 2011 1 Consolidated Statements of Income for the Three Months and Six Months Ended June 30, 2012 and 2011 (Unaudited) 3 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2012 and 2011 (Unaudited) 4 Consolidated Statements of Stockholders’ Equity (Unaudited) 5 Notes to Consolidated Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3.Quantitative and Qualitative Disclosure About Market Risk 30 Item 4.Controls and Procedures 30 PART II.OTHER INFORMATION Item 1.Legal Proceedings 30 Item 1A.Risk Factors 30 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3.Defaults Upon Senior Securities 30 Item 4.Mine Safety Disclosures 30 Item 5.Other Information 30 Item 6.Exhibits 31 Signatures 32 ii Table of Contents GLOBAL GEOPHYSICAL SERVICES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) June 30, December 31, (unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash investments Accounts receivable, net Income and other taxes receivable Prepaid expenses and other current assets TOTAL CURRENT ASSETS MULTI-CLIENT LIBRARY, net PROPERTY AND EQUIPMENT, net GOODWILL INTANGIBLE ASSETS, net OTHER ASSETS TOTAL ASSETS $ $ See accompanying notes to consolidated financial statements. 1 Table of Contents GLOBAL GEOPHYSICAL SERVICES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (CONTINUED) (In thousands, except par value and share amounts) June 30, December 31, (unaudited) LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Current portion of long-term debt Current portion of capital lease obligations Income and other taxes payable Deferred revenue Other payables TOTAL CURRENT LIABILITIES DEFERRED INCOME TAXES, net LONG-TERM DEBT, net of current portion and unamortized discount CAPITAL LEASE OBLIGATIONS, net of current portion NON-CONTROLLING INTERESTS OTHER LIABILITIES TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Common Stock, $0.01 par value, 100.0 million shares authorized, 47.1 million shares and 46.7 million shares issued and 37.3 million shares and 37.0 million shares outstanding at June 30, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Less: treasury stock, at cost, 9.7 million shares and 9.7 million shares at June 30, 2012 and December 31, 2011, respectively TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to consolidated financial statements. 2 Table of Contents GLOBAL GEOPHYSICAL SERVICES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share amounts) Three Month Period Ended June 30, Six Month Period Ended June 30, (unaudited) (unaudited) REVENUES $ OPERATING EXPENSES GROSS PROFIT SELLING, GENERAL, AND ADMINISTRATIVE EXPENSES INCOME FROM OPERATIONS OTHER INCOME (EXPENSE) Interest expense, net ) Foreign exchange gain (loss) ) ) Other expense ) - ) (1 ) TOTAL OTHER EXPENSE ) INCOME BEFORE INCOME TAXES INCOME TAX EXPENSE INCOME AFTER INCOME TAXES NET INCOME (LOSS), attributable to non-controlling interests ) ) NET INCOME, attributable to common shareholders $ INCOME PER COMMON SHARE Basic $ Diluted $ WEIGHTED AVERAGE SHARES OUTSTANDING Basic Diluted See accompanying notes to consolidated financial statements. 3 Table of Contents GLOBAL GEOPHYSICAL SERVICES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Six Month Period Ended June 30, (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income, attributable to common shareholders $ $ Adjustments to reconcile net income to net cashprovided by operating activities: Depreciation (net) and amortization expense Non-cash revenue from Multi-client data exchange ) ) Deferred tax expense Gain on sale of assets ) ) Other Effects of changes in operating assets and liabilities Accounts receivable, net ) Prepaid expenses and other current assets ) ) Accounts payable and accrued expenses ) ) Deferred revenue ) Other ) NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment ) ) Investment in Multi-client library ) ) Investment in unconsolidated subsidiary ) - Change in restricted cash investments ) Purchase of intangibles ) ) Proceeds from sale of assets NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from long-term debt, net of discount Principal payments on long-term debt ) ) Net (payments) proceeds on revolving credit facility ) Debt issuance costs ) - Principal payments on capital lease obligations ) ) Purchase of treasury stock (1 ) ) Issuances of stock, net NET CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ See accompanying notes to consolidated financial statements. 4 Table of Contents GLOBAL GEOPHYSICAL SERVICES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (In thousands, unaudited) Common Stock Additional Paid-in Capital Treasury Stock Accumulated Deficit Total Stockholders' Equity Balances at December 31, 2011 $ $ $ ) $ ) $ Issuance of common stock 4 - - Compensation expense associated with stock grants - - - Charitable contribution expense associated with stock grant - - - . Purchase of treasury stock - - (1
